Citation Nr: 1760382	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from June 1964 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction) (AOJ)).

In a June 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ); however, in April 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

In March 2017, the Board sought expert opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for bilateral hearing loss.  In October 2017, the Board provided the Veteran and his representative a copy of the VHA opinion with an additional 60 day period to provide additional evidence and/or argument.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest within one year from service discharge, and is not causally or etiologically related to service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

As it pertains to development, the Board is unaware of any relevant evidence not currently associated with the appeal.  Notably, the Board supplemented the record by obtaining an expert opinion from the Veterans Health Administration (VHA) which considered the concept of delayed onset hearing loss.  The expert opinion was provided to the Veteran in October 2017 with an opportunity to submit additional evidence and/or argument.

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss related to in-service noise exposure during infantry training.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and puretone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss at this level does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss are met, and there is a medically sound basis to attribute post service hearing loss to service, irrespective of any intercurrent causes.  See Hensley.  Therefore, when the testing results at separation from service do not meet the requirements for hearing loss under C.F.R. § 3.385, service connection may still be established by submitting evidence that the current disability is causally related to service.

The Veteran has a current bilateral hearing loss disability per VA standards.  See March 2014 VA examination report.  

The record reflects that the Veteran served as an infantryman during his active service in the Army. According to the Duty Military Occupational Specialty (MOS) Noise Exposure Listing, it is highly probable that the Veteran was exposed to hazardous noise during service. M-21.III.iv.4.B.4.e. Therefore, in-service noise exposure is conceded.

As such, the dispositive issue on appeal concerns whether there is a causal relationship between the Veteran's current hearing loss disability and exposure to acoustic trauma in service. 

Service treatment records are silent for any complaints, treatments, or manifestations of hearing loss.  In-service examination reports are associated with the claims file, and note that at entry and separation from service, his hearing thresholds were considered clinically normal.  Specifically, at entry in June 1964, the Veteran had the following puretone thresholds: 


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4098
6000
6144
8000
8192
RIGHT
XX
5
5
0
XX
5
XX
XX
LEFT
XX
0
0
0
XX
5
XX
XX

At separation in October 1964, the Veteran had the following puretone thresholds:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4098
6000
6144
8000
8192
RIGHT
XX
5
0
0
XX
5
XX
XX
LEFT
XX
5
0
0
XX
5
XX
XX

As such, puretone thresholds did not meet the criteria for a disability at separation, or even abnormal hearing per Hensley.  The Veteran specifically denied ear trouble, and there was no medical comment of decreased hearing acuity.  

At the March 2014 VA examination, the examiner opined the Veteran's bilateral hearing loss was not a result of service; the examiner reasoned that entrance and separation audiograms showed normal hearing and no significant change at any frequency.

The Board sought clarification for this opinion in March 2017, seeking an advisory VHA medical opinion to address the concept of delayed onset hearing loss and whether or not that may have played a role in the Veteran's current disability.  

The October 2017 VHA medical opinion affirmed the March 2014 VA examination report.  At the outset, the VHA specialist noted that an April 2008 audiogram exhibited bilateral, symmetric high frequency sensorineural hearing loss that is typical of noise exposure.  However, the specialist concluded that the hearing loss was most likely the result of the Veteran's self-reported post-military noise exposure.  In support of this conclusion, the specialist noted there was no significant shift in hearing sensitivity shown in the pre and post-service audiograms.  The specialist also cited Institute of Medicine findings indicating there is insufficient basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, effectively dissociating the Veteran's current hearing loss disability with his active service. 

The Board finds that the preponderance of the evidence establishes that the Veteran's bilateral hearing loss did not manifest within one year from service discharge, and is not causally or etiologically related to service.  The most probative evidence consists of the in-service audiometric results which reflect puretone thresholds that did not meet the criteria for a disability at separation, or even abnormal hearing per Hensley, and the October 2017 VHA specialist opinion which interpreted the audiometric results in consideration of the concept of delayed onset of hearing loss.

The only evidence capable of substantiating the claim consists of the Veteran's his own opinion as to a causal relationship between hearing loss and in-service noise exposure.  However, the Veteran is not shown to possess the requisite medical training and expertise to speak to the causal relationship between hearing loss and in-service noise exposure.  The Board places greater probative weight on the objective audiometric testing upon service separation which showed normal hearing, even under Hensley standards, and the VHA specialist opinion interpreting the entirety of the record.

The Board has also considered whether there is a basis for potentially substantiating a claim based upon continuity of symptomatology alone under 38 C.F.R. § 3.303(b).  The audiometric testing conducted at separation noted normal hearing, even under Hensley standards.  There are two competent medical opinions that the Veteran did not manifest hearing loss in service.  In this context, the Veteran's perception of decreased hearing acuity since service does not adequately support a finding of actual sensorineural hearing loss being first manifested in service.  38 C.F.R. § 3.303(b).

In sum, based on the totality of the evidence, with the preponderance of it being against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


